Citation Nr: 0007156	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance.

2.  Entitlement to adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to June 1981. 

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of entitlement to 
financial assistance in purchasing an automobile or other 
conveyance and for entitlement to adaptive equipment for an 
automobile.  A notice of disagreement was received in June 
1998.  A statement of the case was issued in June 1998.  A 
substantive appeal was received from the veteran in September 
1998.  A hearing was held at the RO in September 1998. 


REMAND

The Board notes that the veteran has several service-
connected disabilities.  However, in order to establish 
entitlement to financial assistance in purchasing an 
automobile or other conveyance or adaptive equipment for an 
automobile, certain criteria must be met.  Specifically, in 
order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.808 (1999).  In the event 
that the veteran does not meet the criteria for financial 
assistance in purchasing an automobile or other conveyance, 
if he has ankylosis of one or both knees or one or both hips 
due to service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. 
§ 3902(b)(2) (West 1991); 38 C.F.R. § 3.808(b)(iv) (1999).

In this case, the veteran essentially contends that he has 
permanent loss of use of his right foot or both feet.  The 
Board notes that service connection is currently in effect 
for the residuals of fracture of the right medial malleolus, 
status postoperative, with post-traumatic arthritis requiring 
a short leg brace (hereafter a right ankle disability).  

In January 1998, the veteran underwent a VA orthopedic 
examination.  At that time, he reportedly had to use 
bilateral forearm crutches in order to walk, and wore a right 
foot orthosis.  Profound weakness in the veteran's 
musculature, including in the right lower extremity, was 
found, and right ankle motion was found to be limited to 5 
degrees in dorsiflexion and 20 degrees of plantar flexion.  
The examiner's impression was that there was a history of a 
right ankle fracture with resultant loss of motion, 
occasional pain and loss of function, in addition to a 
"[c]urious loss of function of the entire right lower 
extremity to the point where the [veteran] is unable to walk 
without ambulatory aids and is...unable to drive a car."  

A VA neurologic examination was conducted in February 1998, 
the report of which notes that the veteran was able to stand 
without crutches but would not walk due to pain.  The veteran 
was unable to move the right ankle, but limited passive 
motion was elicited.  The examiner's impression was that the 
veteran possibly had perineal nerve palsy in the right lower 
extremity which would account for the drop foot brace.  

Lower extremity impairment due to nerve injury was ruled out, 
however, during a follow up examination conducted by the same 
examiner in May 1998.  During that examination, it was noted 
that the veteran's right ankle was fixed (mechanically fused) 
and that he had some weakness in the extensor hallucis muscle 
of the right lower extremity, but the examiner was uncertain 
whether weakness was related to the right ankle fixation or 
related to an inservice injury.  The examiner's impression 
was that the veteran had some weakness in the right lower 
extremity muscle described as well as the extensor digitorum 
brevis muscle, which may be related to diabetic neuropathy, 
disuse, or an inservice injury.  

The Board points out that the above evidence does not create 
a clear picture as to the etiology of the veteran's right 
lower extremity disability as a whole.  Further, some 
confusion exists with respect to the right ankle disability.  
On the one hand, motion, albeit limited, was noted during two 
VA examinations, while the most recent examination described 
the ankle as being mechanically fused.  In any event, at this 
point the evidence is not clear enough to effectively 
adjudicate the unique type of issue presented.  

In light of the foregoing, the Board finds that this case 
must be referred back to the RO for further orthopedic 
examination which will be specifically tailored to the 
requirements for the benefits sought on appeal under the 
existing laws and regulations.  As such, the case is remanded 
for the following action:

1. The veteran should be accorded an 
orthopedic examination to determine the 
current severity of the service-connected 
right ankle disability.  All clinical 
findings should be reported in detail, 
including ranges of motion in degrees of 
flexion and extension; if the ankle is 
fused, such should be indicated.  
Manifestations of all lower extremity 
disabilities should be identified, and it 
should be indicated whether any are (or 
specifically are not) related to the 
service-connected right ankle disability.  
The examiner must completely review the 
claims folder prior to the examination.  
At the conclusion of the examination, 
he/she should specifically respond to the 
following question: have the 
manifestations of the service-connected 
right ankle disability affected the acts 
of balance and propulsion to an extent 
where the remaining function of the right 
foot would be equally well-served by 
amputation and prosthesis ?  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
action taken is adverse to the veteran, 
then the RO must furnish the veteran and 
his representative a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations, to include 
38 C.F.R. §§ 3.808, 4.63.  The veteran 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



